UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6555


KEITH BRYAN WEBB,

                    Petitioner - Appellant,

             v.

STEVEN FIGIEL, Acting Warden,

                    Respondent - Appellee,

             and

UNITED STATES PAROLE COMMISSION,

                    Respondent.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:16-cv-00044-FPS-RWT)


Submitted: August 15, 2017                                Decided: September 26, 2017


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Bryan Webb, Appellant Pro Se. Helen Campbell Altmeyer, Erin Carter Tison,
Assistant United States Attorneys, Wheeling, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Keith Bryan Webb, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Webb v. Figiel, No. 5:16-cv-00044-

FPS-RWT (N.D.W. Va. Mar. 27, 2017). We deny Webb’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                             AFFIRMED




                                            3